LANE, Judge
(dissenting).
I disagree with both the majority and the board. I find no reasonable likelihood of confusion, mistake or deception flowing from the contemporaneous use of appellant’s composite mark including *643the words TOP BOY for drive-in restaurant services and appellee’s mark BIG BOY for hamburgers.
I would agree with the board that some association might be drawn between hamburgers and drive-in restaurant services. However, when the differences between those goods and services are considered along with the visual and aural distinctions of the marks viewed in their entireties, the overall commercial impressions that are conveyed are, to me, substantially dissimilar.
I would reverse the decision of the board.